Citation Nr: 1601161	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for visual impairment of the left eye.

2. Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from February 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for left ear hearing loss is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. A February 2009 Board decision denied the Veteran's claim of entitlement to service connection for visual impairment of the left eye.

2. Additional evidence received since the Board's February 2009 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for visual impairment of the left eye.


CONCLUSIONS OF LAW

1. A February 2009 Board decision denying the claim of entitlement to service connection for visual impairment of the left eye is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. Since the February 2009 Board decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for visual impairment of the left eye; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.   See Kent v. Nicholson, 20 Vet. App. 1 (2006).

An October 2010 notice letter advised the Veteran of the evidence necessary to reopen a previously denied service connection claim and how to substantiate a claim for service connection. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As will be discussed in greater detail below, the claim for service connection for visual impairment of the left eye is not being reopened.  Because of that, the Board is not required to establish the adequacy of any VA examinations undertaken during the development of the initial claim of service connection where a claim remains unopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Merits

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied entitlement to service connection for visual impairment of the left eye in a February 2009 decision.  The Veteran sought no appeal of that decision. Thus, it is final.  See 38 C.F.R. § 20.1100.

The February 2009 Board decision denied service connection as there was no evidence that left eye visual problems were related to service.  

At the time of the February 2009 Board decision, service treatment records, the Veteran's contentions and various treatment records were of record.

Since the February 2009, new evidence has been associated with the Veteran's claims file.  

VA treatment records dated June 2012 through November 2007 have been added to the claims file.  Those records, however, do not offer any evidence that visual impairment of the left eye is related to service in any way.

In a January 2013 statement the Veteran stated "I had X-rays made of my left eye [sic] left nostral [sic] which shows damage to both also left ear."  The Board acknowledges the Veteran's argument that this is new and material evidence.  See December 2015 Appellant's Brief.  However, the fact that the Veteran underwent X-rays of his left ear and those X-rays showed damage to his left eye is immaterial.  Indeed, the Veteran's claim was denied because there was no evidence that left eye visual problems were related to his period of service.  The fact that the Veteran has undergone X-rays showing damage to his left eye is simply not relevant to whether his left eye visual problems are related to service.

In March 2013, the Veteran submitted a statement discussing injuries to his left hand, back and neck.  He also stated that he had surgery on his neck in 2005.  This evidence is not related to the Veteran's left eye visual problems.  Thus, it is not material evidence.

In another March 2013 statement, the Veteran discussed problems related to diabetes, headaches, left ear, and his neck.  Again, the Veteran did not discuss any left eye visual problems.  Thus, that statement cannot constitute new and material evidence.

The Veteran has offered no further evidence since the February 2009 Board decision related to his left eye visual problems.

In conclusion, new and material evidence sufficient to reopen the Veteran's claim has not been submitted.  The Veteran has submitted no evidence linking his left eye visual problems with service, the reason why his claim was last denied by the Board in February 2009.  Without any new and material evidence, the Board cannot reopen his claim and it remains denied.  38 C.F.R. § 3.156(a).  


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for visual impairment of the left eye is denied.


REMAND

Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case (SOC), a Supplemental Statement of the Case (SSOC) should be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.

In this case, a SOC was issued on February 18, 2014 for the issue of an increased rating for left ear hearing loss.  Thereafter, the Veteran was afforded a VA examination on July 7, 2015. This matter was transferred to the Board on July 23, 2015.  The RO did not issue an additional SSOC, nor did the Veteran waive RO review of the VA examination report.  38 U.S.C.A. § 7105(e)  provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal.  Here, however, the VA examination report was not submitted by the Veteran.  As the July 2015 VA examination is not duplicative of evidence previously received and is highly relevant to the claim on appeal, the case must be remanded back to the AOJ for review and issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to an increased rating for left ear hearing loss in light of all the evidence of record, including the July 2015 VA examination report.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


